Citation Nr: 1627989	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left leg and/or knee disability.

2.  Entitlement to service connection for right leg and/or knee disability.

3.  Entitlement to a compensable initial rating for sarcoidosis of the eyes.

4.  Entitlement to an increased rating for sarcoidosis of the lungs, evaluated 30 percent disabling from September 15, 2005 to May 15, 2009, and as 60 percent disabling from May 15, 2009.

5.  Entitlement to an increased rating for liver disease, cholecystitis with sarcoidosis, currently evaluated as 10 percent disabling from July 1, 1990 to February 15, 2009, 50 percent disabling from February 15, 2009 to July 23, 2010 and 70 percent disabling from July 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (C.B.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to June 1978  

These matters come before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  In February 2011, March 2012, and November 2014 rating decisions, the VARO in Phoenix Arizona granted increased ratings; however, as the increases did not satisfy the appeal in full, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds, as discussed in further detail below, that the Veteran should be scheduled for VA examinations for the issues on appeal.  The Veteran was incarcerated from June 22, 2015 to October 20, 2015.  The Board finds that treatment records, if any, for this time period may be useful to the Board in adjudicating the Veteran's claims.  In addition, there may be VA treatment records not associated with the claims file which may be useful.

Left Leg (Ankle) /Knee
Right Leg (Ankle) /Knee

With regard to the left lower extremity, the STRs do not reflect that the Veteran had complaints of, or treatment for, a left knee or ankle disability in service.  The evidence reflects that a 2007 film of the Veteran's left knee was normal.  The record also reflects that in 2012, 34 years after separation from service, the Veteran sustained a left proximal fibular head fracture when he was hit by a car on July 14, 2012.  

With regard to the right lower extremity, the STRs reflect that the Veteran sought treatment for his right ankle and right knee on several occasions.  However, the evidence reflects that in 1989 (11 years after separation from service) and 2007 (29 years after separation from service), he had a normal right knee upon x-ray.

The Veteran was afforded a VA examination in September 2014, to which he failed to report.  (According to the VA examination report, his listed telephone number did not work.)  Nevertheless, the examiner provided an opinion for the right knee based on a review of the claims file.  The examiner stated that he "found no records, besides the mild '76 right knee strain notes of Jan and June, which showed a non-healed strain and or any further problems. . . ."  The Board notes that the STRs reflect complaints in April 1976 when the Veteran fell in a hole (April 22, 1976), that he was issued crutches on April 23, 1976, and that he was seen for a follow up on April 28, 1976.  Because the examiner failed to consider all the pertinent STRS, a supplemental opinion is warranted.

With regard to the right ankle, an opinion was not provided; however, the STRs reflect complaints in January 1975, April 1976, June 1976, that a cast was removed in July 1976, and in August 1976.  

The Veteran has also contended that he has current disabilities due to service, and has also stated that his weight fluctuates due to his "symptoms" [of his service-connected disabilities] which may affect his knees. (See Board hearing transcript, pages 12 and 13.)  As the Veteran's issues are being remanded for a VA examination, it may be useful for the examiner to opine as to whether service connection is warranted on a secondary basis.

The Veteran contends that he sought treatment for his lower extremities in 1981 or 1982 at Jess Brown VA, now at Phoenix VA.  VA records from that time period are associated with the claims file but they do not relate to his lower extremities (they relate to skin disabilities and sarcoidosis).  Thus, VA should attempt to associate all VA records from that period with the claims file. 

Eye Disability

The Veteran testified at the May 2016 Board hearing that he has been treated with steroid eye drops but that he stopped using them five or six months earlier because "they really wasn't helping."  He testified his eyes are sometimes painful and that that his doctor told him that his eyes are getting a "little worse."  The Veteran has also reported that his eyes cause headaches and sinus problems.

The Veteran has been afforded multiple VA examinations, to include most recently in 2014.  Because he contends that his eyes have become worse since 2014 and that he stopped using the prescribed medication because it did not seem to be helping, the Board finds that another examination is warranted.  The examiner should distinguish, if possible, the Veteran's manifestations due to his service-connected disability from eye/vision complaints not due to his service-connected disability.  

Lung Disability

The Veteran has been afforded examination in 2006, 2011, and 2013.  The Veteran's wife testified that since his last VA examination, his lungs have become worse.  She testified that it is more difficult for the Veteran to do "simple things without being out of breath," that he had pneumonia in 2013 which required intubation for more than a week (See Board hearing transcript, pages 23 - 25.)  The Veteran testified that he has had pneumonia many times since then.

Liver Disability

The Veteran has been afforded examination in 2006, 2010, and 2013.  He testified that his liver disability has become worse since the last examination.  (See Board hearing transcript, page 18.)  It was reported that he takes Prednisone steroid and other medications, that he recently had an MRI in April 2016, that he has been told that he has cirrhosis of the liver due to medications, more pain, more lesions noted on examination, and that he has been told that he has jaundice. 


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records, if any, for the Veteran's knees and ankles from 1980 to 1982 from the Jesse Brown VAMC.

2.  Associate with the claims file all records from January 1, 2013 for the Veteran's knees, ankles, lung disability, liver disability, and eye disability, to include VA records and to include records, if any, from his incarceration in 2015.

3.  After completion of the foregoing, schedule the Veteran for VA examinations to determine the severity of his service-connected eye disability, lung disability, and liver disability.  

With regard to the eye examination, the examiner should distinguish, if possible, the Veteran's manifestations due to his service-connected disability from eye/vision complaints not due to his service-connected disability. 

4.  Schedule the Veteran for a VA examination to determine whether it is as likely as not that he has a current knee and/or ankle disability (left and/or right) causally related to, or aggravated by, active service or a service-connected disability.

The examiner should consider the pertinent evidence of record to include: a.) January 1975, April 1976, June 1976, July 1976, and August 1976 STRs; b.) the 1989 x-ray of the Veteran's right knee; c.) the 2007 x-rays of the knees; d.) the 2009 x-rays of the knees; e.) the 2012 x-ray of the left knee and the July 2012 accident in which he was hit by a car; f.) the 2012 x-ray of the left ankle; and g.) the Veteran's contention that he may have a current knee and/or ankle disability caused by, or chronically aggravated by weight fluctuations due to a service-connected disability and/or due to service.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

5.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




